

Dominic J. Addesso, CPA
President
 
 
 
Everest Reinsurance Company
477 Martinsville Road
P.O. Box 830
Liberty Corner, NJ 07938-0830
Tel: 908.604.7400    Fax: 908.604.7599
e-mail: dom.addesso@everestre.com
  
 
                        [size.jpg]





September 10, 2012


Mr. Mark de Saram
Pitter Patter
197 South Shore Rd.
Paget  DV 04
Bermuda




Dear Mr. de Saram:


This letter (“Agreement”) is to confirm that Everest Reinsurance (Bermuda), Ltd.
(“Company”) wishes to renew your employment subject to the following terms and
conditions.  The term “Group” as used in this Agreement shall refer to Everest
Re Group, Ltd. and all its subsidiaries and affiliates as now or hereafter
constituted.



1.  
(a)
This Agreement will commence on November 1, 2012 and unless sooner terminated
according to its terms or extended in writing, shall terminate on November 1,
2014. You will be employed as the Managing Director and Chief Executive Officer,
Everest Reinsurance (Bermuda), Ltd. This offer is conditional upon your
maintaining an appropriate, valid work permit issued by the Bermuda Department
of Immigration.

 

  
(b)
You will be entitled to receive 25 days of annual vacation with pay, which may
be taken in the calendar year for which it is earned.  This annual vacation
entitlement is in addition to those public holidays mandated by Bermuda law.

 

 
(c)
During the term of your employment, you shall not engage in any activities
competitive with the business of the Group or detrimental to the best interests
of the Group or the business of the Group.

 
 
(d)
Your responsibilities as Managing Director and Chief Executive Officer of the
Company will consist of those duties customarily associated with that position
and any duties that the Company may from time to time direct you to undertake
and to perform, that are consistent with and appropriate to the position. As
Managing Director and Chief Executive Officer, you will be responsible for the
day-to-day management and operations of the Company and its subsidiaries and any
affiliates as may be directed by the Company.  You will not have authority to
act on behalf of any U.S. operation except with a specific written delegation of
authority from the Board of such U.S. operation.

 
 


a member of Everest Re Group   
 

--------------------------------------------------------------------------------

 

 2.
 
Your compensation for services to the Company during the term of your employment
shall be paid in U.S. Dollars according to the following schedule: 1) one
hundred percent (100%) of your salary will be paid in U.S. dollars in accordance
with the normal payroll schedule of Everest Reinsurance (Bermuda), Ltd.; 2)
payments in lieu of your participation in the Bermuda Savings Plan shall be made
in U.S. Dollars; 3) any cash bonuses awarded to you under the Everest Re Group,
Ltd. Annual Incentive Plan shall be paid in U.S. Dollars.




3.  
As compensation for your services to the Company during the term of your
employment, the Company shall pay you a salary at the rate of U.S. $570,000 per
annum payable according to the normal payroll schedule, subject to increases, if
any, as determined and approved by the Compensation Committee of Everest Re
Group, Ltd.  The Company has secured an appropriate work permit for you in
connection with this Agreement and will assist in renewing that permit when
necessary.  Medical insurance, dental insurance and group life insurance will be
provided per the plans currently available to other Everest Reinsurance
(Bermuda), Ltd. employees.




4.  
In place of your participation in the Bermuda Savings Plan, you will receive a
monthly payment equal to 10% of your total monthly salary in U.S. Dollars.




5.  
In addition to your salary, you will be eligible to participate in Everest Re
Group, Ltd.’s Annual Incentive Plan as implemented by the Company.   It is
understood that this bonus plan is entirely discretionary in nature and may be
amended or terminated by Group at any time with or without prior notice to you.

 

6.  
You will receive a housing allowance of U.S. $12,500 per month upon receipt of
proper expense documentation.

 

7.  
The Company will provide a car, or a car allowance, for your use during the term
of this Agreement.




8.  
You will be reimbursed for one economy class airline ticket between Bermuda and
the United Kingdom every three months for yourself and/or each member of your
immediate family.




9.  
Upon receipt of proper expense documentation, Everest Reinsurance (Bermuda),
Ltd. will pay your reasonable membership fees at Tucker’s Point Club.



10.
(a)
The Company has the right to terminate your employment prior to the termination
date of this Agreement for reasons other than misconduct or a breach of Company
policies.  In such event, a separation payment equivalent to one (1) year’s base
salary will be made to you, a reasonable allowance will be provided to move your
personal possessions from Bermuda to the UK, and all of your then unvested
restricted stock or restricted stock units will continue to vest to the extent
any such equity award would have vested in accordance with its terms in the 12
month period immediately following such termination date. In return for these
payments, you will execute a waiver and release of all claims you may have
against the Company in connection with your employment. “Misconduct” shall be
defined as any activity as set forth in Paragraph 10(c) below.

 
 
(b)
In the event the Company does not renew this Agreement upon expiration of its
term and does not offer you employment at the level at which you are currently
employed, the

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Company shall pay to you a sum equivalent to six (6) month’s base salary in lieu
of notice on non-renewal and will continue to pay for six (6) months the
reasonable cost of group or private medical insurance. The Company does not
guarantee that you will be insurable or will be provided such insurance in that
event.  In return for these payments, you will execute a waiver and release of
all claims you may have against the Company in connection with your employment
and with the non-renewal of this Agreement.

 
 
(c)
The Company may terminate your employment for cause at any time during the term
of this Agreement without prior notice to you.  In that event, your employment
with the Company shall forthwith be terminated, and except as may be required
under Paragraph 10(a) above, the Company shall have no further obligations to
you.  Termination for cause shall mean a termination of your employment on
account of: (i) failure to maintain an appropriate work permit as required under
Paragraph 1(a); (ii) willful misfeasance or gross negligence by you in a matter
of material importance to the conduct of the Group’s affairs; (iii) your
negligence having an adverse effect, financial or otherwise, on the Group or on
the conduct of the Group’s affairs; (iv) a material breach by you of your
obligations under this Agreement or your refusal to satisfactorily perform any
duties reasonably required hereunder, after notification by the Company of such
breach or  refusal and your refusal or failure to remedy such breach within 10
days of such notification; or (v) your conviction for a criminal offense.




11.  
The Compensation Committee of Everest Re Group, Ltd. has selected you for
coverage under the Senior Executive Change of Control Plan (the “Plan”), as
amended and restated effective January 1, 2009, and the terms of which are
incorporated herein and form a part of this Agreement.  As long as you remain a
beneficiary of the “Plan” in the event of a “Material Change” (as defined within
the Plan) that results in either a Separation of Service (as defined within the
Plan) or non-renewal of this Agreement within two years of such “Material
Change”, Paragraphs 10(a) and 10(b) of this agreement  are deemed void ab initio
and replaced with Section III of the Plan titled Change of Control Benefits.  In
addition to the Change of Control Benefits, a reasonable allowance will be
provided to move your personal possessions from Bermuda to the U.K. within six
(6) months of such Separation of Service or non-renewal of this Agreement
resulting from a “Material Change”.




12.  
You recognize that, by reason of your employment hereunder, you may acquire
confidential information and trade secrets concerning the operation of the Group
and of the clients of the Group, the use or disclosure of which could cause the
Group substantial loss and damages that could not be readily calculated and for
which no remedy under applicable law would be adequate.  Accordingly, you
covenant and agree with the Company that you will not, either during the term of
your employment hereunder or at any time thereafter, disclose, furnish or make
accessible to any person, firm or corporation (except in the ordinary course of
business in performance of your obligations to the Group hereunder or with the
prior written consent of the Company pursuant to authority granted by a
resolution of the Company) any confidential information that you have learned or
may learn by reason of your association with the Group.  As used in this
Paragraph 12, the term "confidential information" shall include, without
limitation, information not previously disclosed to the public or to the trade
by the Group with respect to the business or affairs of the Group including,
without limitation, information relating to business opportunities, trade
secrets, systems, techniques, procedures, methods, inventions, facilities,
financial information, business plans or prospects.  Upon termination of this
Employment Agreement, you shall immediately return to the Company all documents,
records and

 
 
 

--------------------------------------------------------------------------------

 



 
 
information in your possession (whether in paper or electronic format) and shall
affirmatively confirm and represent that you have not retained any copies
thereof.

 
13.
Without intending to limit the remedies available to the Company, you
acknowledge that a breach of the covenants and agreements contained in Paragraph
12 of this Agreement may result in material irreparable injury to the Group for
which there is no adequate remedy at law and that it will not be possible to
precisely measure damages for such injuries. Therefore, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining you
from engaging in activities prohibited by Paragraph 12 or such other relief as
may be required specifically to enforce any of the covenants in such Paragraph.



14.
(a)
You agree that throughout the term of your employment, and for a period of six
(6) months after termination or cessation of employment for any reason (except
for the expiration of this Agreement and your voluntary nonrenewal of
employment) you will not engage in, participate in, carry on, own, or manage,
directly or indirectly, either for yourself or as a partner, stockholder,
investor, officer, director, employee, agent, independent contractor,
representative or consultant of any person, partnership, corporation or other
enterprise, in any “Competitive Business” in any jurisdiction in which the
Company actively conducts business.  For purposes of this Paragraph 14,
“Competitive Business” means the property and casualty insurance or reinsurance
business.



 
(b)
You acknowledge, with the advice of legal counsel, that you understand the
foregoing provisions of this Section 14 and that these provisions are fair,
reasonable, and necessary for the protection of the Company’s business.

 
15.
(a)
You agree that, for a period of twelve (12) months after the termination or
cessation of your employment with the Company for any reason, you will not:

i.  
directly or indirectly solicit, attempt to hire, or hire any employee of the
Company (or any person who may have been employed by the Company during the last
year of your employment with the Company), or assist in such hiring by any other
person or business entity or encourage, induce or attempt to induce any such
employee to termination his or her employment with the Company; or

ii.  
take action intended to encourage any vendor, supplier, broker, customer, client
or trading partner of the Company to cease to do business with the Company or
materially reduce the amount of business the vendor, supplier, broker, customer,
client or trading partner does with the Company; or

iii.  
materially disparage the Company.



 
(b)
You agree to cooperate with the Company, during the term of this Agreement and
at any time thereafter (including following your termination of employment for
any reason), by making yourself reasonably available to testify on behalf of the
Company, its parents, subsidiaries and affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, in any such action, suit, or proceeding, by providing
information and meeting and consulting with the Board or its representatives or
counsel, or representatives or counsel to the Company, as requested; provided,
however that it does not materially interfere with your then current
professional activities.  The Company agrees to reimburse you for all reasonable
expenses actually incurred in connection with your provision of testimony or
assistance.

 
 
 

--------------------------------------------------------------------------------

 
 
16.
 
This Agreement will be binding upon and inure to the benefit of you and the
Company and any successors and assigns of the business of the Company.



17.
 
This Agreement contains all the terms and conditions agreed upon by the parties
hereto, and no other agreements, oral or otherwise, regarding your employment
and/or this Agreement shall be deemed to exist or to bind any of the parties
hereto.




18.  
The terms of this Agreement may not be modified or amended except by written
instrument signed by the Company and you.




19.  
The validity, interpretation, and performance of this Agreement shall be
governed by and construed in accordance with the laws of the Islands of Bermuda.



20.
 
Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed sufficiently given if delivered in person, or mailed
by certified first class, postage prepaid, or sent by a reputable overnight
courier service.  Notices shall be deemed given as of the date delivered or the
date entrusted to the Bermuda postal service or an appropriate courier service.




21.  
If any one or more of the provisions contained in this Agreement shall be held
to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provisions hereof.





If you wish to accept this offer on the terms and conditions set out above,
please sign a copy of this letter and return it to me.


Sincerely,



/S/ DOMINIC J. ADDESSO
 
Dominic J. Addesso
President


 
 


 

        CONFIRMED AND ACCEPTED:          /S/ MARK DE SARAM    13 September 2012
  Mr. Mark de Saram     Date

 